Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-27-2021 under amendments and request for reconsideration, which have been placed of record in the file. The terminal disclaimer resubmitted on 12-31-2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. Claims 10-48 are pending in this action. Claims 1-9 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-27-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Interview Summary
Examiner called Applicant’s representative on 02-16-2022 and discussed with Applicant’s representative  independent claim 39, about new matter issue and Examiner suggested possible amendments to overcome new matter issue and  requested Applicant’s representative to authorize Examiner do Examiner amendments  to overcome new matter issue and expedite allowance of the instant application. Applicant’s representative per Applicant’s request  requested to  receive another office action, on 02-18-2022. Examiner agreed to mail another office action per Applicant’s request.

A timely filed on 12-31-2021 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Terminal disclaimer was approved and accepted by USPTO on 12-31-2021.

Response to Amendment
The amendment filed 12-27-202021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: newly added .
Applicant is required to cancel the new matter in the reply to this Office Action.
Further The amendment filed for independent claim 10 and newly added Claims 21-38 filed on 12-27-202021 does not introduce any new matter into the disclosure. The added material is supported by the original disclosure. Applicant has amended independent claim 10 as well as ae well as newly added independent claims 21 and 30
 with allowable limitations. 
Further Applicant has timely filed on 02-18-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Further, The Terminal Disclaimer overcomes double patenting rejection, therefore double patenting rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added independent Claim 39 recites Claim limitations “a plastic substrate over the film; an encapsulating layer over the plastic substrate; an organic emission layer between the plastic substrate and the encapsulating layer; and an adhesion layer between the film and the plastic substrate, wherein the plastic substrate includes a bending portion overlapping the opening or groove of the film”. “Plastic substrate” limitation is not supported by applicant’s disclosure.
.
Response to Arguments
Applicant’s arguments, see remark, filed on 12-27-2021, with respect to amended independent claim 10 and newly added independent claims 21as well as 30 have been fully considered and are persuasive. The rejection of independent Claim 10 has been withdrawn. 

Allowable Subject Matter
Claims 10-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant has amended independent claim 10 as well as ae well as newly added independent claims 21 and 30 with same or similar allowable limitations. Applicant’s arguments filed on 12-22-2021 are convincing. As argued by applicant in remarks under claim rejection page 10, paragraph 2 lines 3-5; the prior art of  Satoh Tasuku (US 20080055831 A1) in view of Yamazaki Shunpei (US 20020180371 A1) and SAITO Tomohiro (US 20100213039 A1) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
an emission display unit between the third film and the fourth film; an elastic member disposed in correspondence with a bending portion of the third film; and an adhesion layer between the third film and the elastic member, wherein the third film and the fourth film include the bending portion overlapping the plurality of openings or grooves of the first film.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-22-2022